HANEY, Circuit Judge.
I dissent.
It is true that there are no sufficient findings designated as formal “Findings of Fact.” However, we may look to the opinion of the board for such findings. California Iron Yards Co. v. Commissioner, 9 Cir., 47 F.2d 514, 518; Commissioner v. Crescent Leather Co., 1 Cir., 40 F.2d 833, 834; Sheppard & Myers, Inc., v. Commissioner, 3 Cir., 45 F.2d 50, 51; Olson v. Commissioner, 7 Cir., 67 F.2d 726, 728. The board in its opinion determined and found:
“The only question is ¡whether the amount determined by the respondent from the sales of both the 6,071 shares and the 300 shares was income in such taxable period [January 1, to February 20, 1929] * * * The petitioner concedes that sales of the new stock were made during the period, but contends that the sales by the bank were a part of the plan or transaction which was not completed prior to February 20, 1929. In any event we are satisfied that the sale of the new stock had been completed. The purchase price had been received by the bank and interim certificates had been delivered prior to the death of the decedent * * *
“The bank received payment for all shares sold prior to the death of the decedent. The payments received by the bank constituted income of the decedent and his associates at the time received by the bank; and the decedent is taxable on his share of the income * * *
“The proceeds from the sales of decedent’s stock must therefore be regarded as, at least, constructively received by him; actual receipt is not essential * * * “Under all the facts and circumstances shown here the respondent was correct in determining that the decedent derived taxable income in the period January 1 to February 20, 1929, from the sale of his new stock, and respondent’s determination is approved. * * *
In my opinion, the foregoing are findings of fact with respect to the first and third questions set forth in the majority opinion, and, being such, it becomes unnecessary to consider the second and fourth questions contained therein.
The question for our consideration should be and is, Does the evidence support such findings. I think we should consider and determine that question.